979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Douglas BYRD, Plaintiff-Appellant,v.Arthur L. ROBINSON, Defendant-Appellee.
No. 92-6741.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 26, 1992.Decided Nov. 9, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CA-92-623-AM;  T.S. Ellis, III, District Judge.
Larry Douglas Byrd, appellant pro se.
Robert S. Corish, Slenker, Brandt, Jennings & Johnston, Merrifield, Va., for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and DONALD RUSSELL and WIDENER, Circuit Judges.
OPINION
PER CURIAM:


1
Larry Douglas Byrd appeals from the district court's order dismissing this 42 U.S.C. § 1983 (1988) action without prejudice for failure to comply with the court's order that Byrd particularize his Complaint.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm the decision of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED